UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6325



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JOSE SINENCIO JORGE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-97-39, CA-00-213-7)


Submitted:   August 14, 2001             Decided:   September 20, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Sinencio Jorge, Appellant Pro Se. Jean Barrett Hudson, OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose Sinencio Jorge seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). Jorge’s case was referred to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (1994), and the magistrate judge informed

Jorge that he had ten days to file specific objections to the

report and recommendation. Jorge was not, however, fairly informed

that failure to file timely objections to the recommendation could

waive appellate review of a district court order based upon the

recommendation.   Thus, we find that Jorge’s failure to object does

not bar appellate review.    See Wright v. Collins, 766 F.2d 841,

845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140

(1985).

     Because Jorge has not waived appellate review by failing to

file objections, we have reviewed the record, the district court’s

order accepting the magistrate judge’s recommendation, and Jorge’s

informal appellate brief.   Jorge does not challenge on appeal the

district court’s rejection of his claim that counsel provided inef-

fective representation by failing to file a notice of appeal after

being asked to do so.   Jorge therefore has not preserved any issue

for our review.   4th Cir. R. 34(b).    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   United States v. Jorge, Nos. CR-97-39; CA-00-

213-7 (W.D. Va. Dec. 11, 2000).        We dispense with oral argument


                                  2
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                3